DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art DAI F et al. (CN – 106882174 A, from IDS) discloses Relay Valve for Relay-Based Electronic Parking Brake System comprising:
at least one first parking brake unit (Fig: 2); and
wherein the first parking brake unit has at least one first compressed-air port (1, Fig: 2), a first inlet ventilation solenoid valve unit (2, 3, Fig: 2), a first relay valve (4, Fig: 2), a spring brake valve (5, Fig: 2) and at least one first compressed-air output (from port B of relay valve to the air chambers 7, Fig: 2),
wherein the first compressed-air port is connected to the first inlet ventilation solenoid valve unit and to the first relay valve (from 1 to 2,3 and 4, Fig: 2),
wherein a first control line is provided in the first parking brake unit such that the first relay valve is connected to the first inlet ventilation solenoid valve unit (Fig: 2),
wherein the first control line has a first branching point upstream of the first relay valve (Fig: 1),
wherein a first output line is provided in the first parking brake unit, which first output line is connected to the at least one first compressed-air output and has a first output branching point,
wherein a spring brake line is provided in the first parking brake unit, which spring brake line is connected via the first branching point to the first control line and via the first output branching point to the output line (fig: 2),
wherein the first parking brake unit has a spring brake valve (5, Fig: 2), which is arranged in the spring brake line and is connected to the first relay valve (4, Fig: 2).
However, prior art fails to disclose one second parking brake unit, and 
a first restrictor unit, which is arranged in the spring brake line between the first output branching point of the first output line and the first branching point of the first control line.
Prior art fails to disclose or suggest these limitations recited in independent claim 10. Therefore, independent claim 1 is allowable. Claims 11-18 are also allowable by virtue of their dependencies from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657